DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,475,262. Although the conflicting claims are not identical, they are not patentably distinct from each other because
Present application (17/657,839) Claim 1:
A method, comprising: receiving, by a device, a request for delivery of an object to be included in a secure storage container, the request being associated with a user account associated with a user; obtaining, by the device, a first image associated with the delivery; storing, by the device, the first image in a data structure associated with the user account; obtaining, by the device, a second image depicting the object in the secure storage container; and storing, by the device, the second image in the data structure.
Conflicting Patent (10,475,262) Claim 1:
A method, comprising: receiving, by a device, a request for delivery of an object included in a secure storage container, the request being associated with a user account associated with a user; identifying, by the device, a courier capable of delivering the object to the user; providing, by the device, delivery instructions to the courier, the delivery instructions including: a pick-up location associated with the secure storage container, and a delivery location associated with the user, and the delivery instructions specifying that the courier is to deliver the secure storage container to the delivery location; obtaining, by the device, a first image depicting contents included in the secure storage container, the first image being captured based on the courier obtaining the secure storage container; obtaining, by the device, a second image depicting delivery of the object to the user; storing, by the device, the first image in a data structure associated with the user account; storing, by the device, the second image in the data structure; obtaining, by the device, a third image depicting return of the secure storage container to the pick-up location; and storing, by the device, the third image in the data structure.
Comments
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US Pub 2018/0365641).
As of claims 1, 8 and 15, Zhu discloses a method, comprising: 
receiving, by a device, a request for delivery of an object to be included in a secure storage container, the request being associated with a user account associated with a user (via logistics management system 108 receiving a request for delivery of an item 102 to a locker 110. Zhu further discloses that the system 108 receives information related to the sender (location, payment information of the sender, identifier of the sender) hence the sender has an account with the system 108; see paragraph [0058]);
 obtaining, by the device, a first image associated with the delivery (via obtaining information regarding the item, dimensions of the item, weight of the item, images of the item; see paragraph [0058]); 
storing, by the device, the first image in a data structure associated with the user account (via management database store information about the items being delivered, image of the item; see paragraph [0114] and [0117]); 
obtaining, by the device, a second image depicting the object in the secure storage container (via obtaining a video input to determine that the item has been stored inside the locker 110; see paragraph [0064]); and 
storing, by the device, the second image in the data structure (via management database store information about the items being delivered, image of the item; see paragraph [0114] and [0117]).  
As of claims 2, 9 and 16, Zhu discloses providing delivery data to a courier device associated with the delivery, wherein the delivery data comprises: information identifying a pick-up location, information identifying a delivery location, information identifying a delivery path, information identifying a delivery time, traffic information, information identifying the user at the delivery location, information identifying a type of authentication to be provided by the user, information identifying a quantity of authentications required for delivery, compensation information, or information identifying the secure storage container (via providing pickup and delivery locations of the item; see paragraph [0034]). 
As of claims 3, 10 and 17, Zhu discloses adding, based on a period of time, a courier, associated with the delivery, to an access control list associated with the secure storage container (via providing a QR code to a courier to access the locker 110; see paragraph [0055]).  
As of claims 4, 11 and 18, Zhu discloses that the first image depicts the user adding the object to the secure storage container while at a remote location (via obtaining a video input to determine that the item 102 has been stored inside the locker; see paragraph [0064]).  
As of claims 6, 13 and 20, Zhu discloses storing the first image comprises: storing the first image with additional information including one or more of: time stamped records, data identifying the object, data identifying which user provided the object, or data identifying a courier associated with the delivery (via obtaining and storing information regarding the item, dimensions of the item, weight of the item, images of the item; see paragraph [0058], [0114] and [0117]).  
As of claims 7 and 14, Zhu discloses sending confirmation information to the user (via generating an item identifier that is used to access the locker in response to receiving a request for delivery; see paragraph [0060]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Pub 2018/0365641) in view of Vij et al. (US Pub 2019/0019135).
As of claims 5, 12 and 19, Zhu discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that providing, to a courier device associated with the delivery, user authentication data comprising one or more of: an image of the user, or application instructions that enable the courier device to receive user input from the user and transmit that input to the device for verification.
Vij discloses a delivery system disclosing the step of providing, to a courier device associated with the delivery, user authentication data comprising one or more of: an image of the user (see paragraph [0030]).
From the teaching of Vij it would have been obvious to ne having ordinary skill in the art at the time the invention was filed to modify the system of Zhu to include the function of providing user authentication data to the courier as taught by Vij in order to ensure that the recipient is who they purport to be, when taking delivery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raquepaw et al. (US Pub 2019/0172299) discloses a method of safe deposit box delivery, wherien a device receives a request for the delivery of the safe deposit box from a user and delivers the safe deposit box to the user (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NABIL H SYED/Primary Examiner, Art Unit 2683